DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  COMMODITY SALES DATA PROCESSING APPARATUS HAVING TWO TAG READERS FOR REGISTERING AN ARTICLE

Claim Objections
Claims 8 and 19 are objected to because of the following informalities:  
Claims 8 and 19 recites the limitation "the presence". There is insufficient antecedent basis for this limitation in the claim.  Suggested language is “a presence”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 12, 13, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murofushi et al. (US 2006/0261161) in view of Suzuki (US 2018/0053171) and Clayman (US 2010/0212565).
Regarding claims 1, 4, 12 and 15, Murofushi et al. discloses a commodity sales data processing apparatus, comprising: 
a registration unit (1, 21) configured to register articles to be purchased in a sales transaction ([0082], [0084]); 
a first region (read region of wireless tag reader 2) in which an article to be purchased is initially placed ([0048], [0049], [0081], [0096], Fig. 12); 
a first antenna (2A, 2B) positioned to read information from a wireless tag (10) on the article when the article is placed in the first region ([0048], [0049], [0081], [0096], Fig. 12); 
a first tag reader (2) connected to the first antenna and configured to send article information read from the wireless tag to the registration unit to register the article in the sales transaction ([0083], [0084], Fig. 12); 
a second region (read region of wireless tag reader 51) in which the article to be purchased is to be placed after being in the first region ([0081], Fig. 12); 

a second tag reader (51) connected to second antenna and configured to send article information read from the wireless tag to the registration unit to register the article in the sale transaction if not already registered ([0086]-[0088], Figs. 12 and 16).
However, Murofushi et al. fails to expressly disclose the second tag reader transmits a sale finished command to the wireless tag when the article has been registered.
	Suzuki teaches it is well known in the art for a tag reader to transmit a sale finished command to the wireless tag (tag reader transmits writing information indicating a completion of the settlement processing to a tag of an article) ([0029], [0064]).  Clayman teaches it is well known in the art for a wireless tag attached to a product to store information regarding the sale status, and for a tag reader to write to the tag to change the status to ‘purchased’ to allow the product and tag to leave a store without tripping a store’s security alert system ([0008]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the second tag reader to transmit a sale finished command to the wireless tag when the article has been registered, in order to allow the article to be able to leave a store without tripping the store’s alarm system.
	The method is inherent to the apparatus.
With respect to claims 2 and 13, the modified Murofushi et al. addresses all the limitations of claims 1 and 12.  

Nevertheless, Murofushi et al. discloses the registration unit being a POS terminal (Fig. 11).  It is well known in the art for a POS terminal to accept customer payments for settling the sales transactions – the examiner takes official notice.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the registration unit to be configured to accept customer payments for settling the sales transactions in order to predictably allow the customer to pay for the article at a POS terminal.
With respect to claims 6 and 17, the modified Murofushi et al. discloses the first antenna comprises a vertically oriented antenna portion (2B) and a horizontally oriented antenna portion (2A) (Murofushi: [0048], [0081], Fig. 12).
With respect to claims 7 and 18, the modified Murofushi et al. addresses all the limitations of claims 1 and 12, and further discloses the second antenna comprises a vertically oriented antenna portion (51A). 
However, the modified Murofushi et al. fails to expressly disclose the second antenna comprises a horizontally oriented antenna portion.
Nevertheless, Murofushi et al. teaches the general concept of an antenna used at checkout to have both a vertically oriented antenna portion (2B) and a horizontally oriented antenna portion (2A) (Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the second antenna to include a horizontally oriented antenna portion in order to predictably increase the read region of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terahara et al. (US 2017/0372562) in view of Suzuki and Clayman 
Regarding claims 1, 4, 12 and 15, Terahara et al. discloses a commodity sales data processing apparatus, comprising: 
a registration unit configured to register articles to be purchased in a sales transaction (inherent to displaying and updating information on a registration screen) ([0022], [0033]; 
a first region (10a) in which an article to be purchased is initially placed ([0047], Figs. 1 an 14); 
a first antenna (15) positioned to read information from a wireless tag on the article when the article is placed in the first region ([0047], Figs. 1, 2 and 14); 
a first tag reader (32a) connected to the first antenna and configured to send article information read from the wireless tag to the registration unit to register the article in the sales transaction ([0033]-[0035], [0047], Figs. 1, 2 and 14); 
a second region (11b) in which the article to be purchased is to be placed after being in the first region ([0048], Figs. 1 and 14); 
a second antenna (16) positioned to read information from the wireless tag on the article when the article is placed in the second region (Figs. 1, 2 and 14); and 


However, Terahara et al. fails to expressly disclose the second tag reader transmits a sale finished command to the wireless tag when the article has been registered.
	Suzuki teaches it is well known in the art for a tag reader to transmit a sale finished command to the wireless tag (tag reader transmits writing information indicating a completion of the settlement processing to a tag of an article) ([0029], [0064]).  Clayman teaches it is well known in the art for a wireless tag attached to a product to store information regarding the sale status, and for a tag reader to write to the tag to change the status to ‘purchased’ to allow the product and tag to leave a store without tripping a store’s security alert system ([0008]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the second tag reader to transmit a sale finished command to the wireless tag when the article has been registered, in order to allow the article to be able to leave a store without tripping the store’s alarm system.
	The method is inherent to the apparatus.
With respect to claims 2 and 13, the modified Terahara et al. discloses the registration unit is configured to accept customer payments for settling the sales transactions (Terahara: [0086]-[0090]).
With respect to claims 3 and 14, the modified Terahara et al. discloses the first 
With respect to claims 5 and 16, the modified Terahara et al. discloses the second region (6b) includes bagging hooks therein (Terahara: Figs. 1 and 14).
With respect to claims 6 and 17, the modified Terahara et al. discloses the first antenna comprises a vertically oriented antenna portion (15 on back wall of workspace 11a) and a horizontally oriented antenna portion (15 on horizontal surface 10a) (Terahara: [0021], [0024], Figs. 1 and 14).
With respect to claims 7 and 18, the modified Terahara et al. addresses all the limitations of claims 1 and 12, and further discloses the second antenna comprises a vertically oriented antenna portion (16 on back wall of workspace 11b) (Terahara: [0021], [0025], Figs. 1 and 14). 
However, the modified Terahara et al. fails to expressly disclose the second antenna comprises a horizontally oriented antenna portion.
Nevertheless, Terahara et al. teaches the general concept of an antenna used at checkout to have both a vertically oriented antenna portion (15 on back wall of workspace 11a) and a horizontally oriented antenna portion (15 on horizontal surface 10a) (Terahara: [0021], [0024], Figs. 1 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the second antenna to include a horizontally oriented antenna portion in order to predictably increase the read region of the second tag reader (e.g. to more easily read multiple tags if the articles are stacked).  Further, it has been held that a mere duplication of working parts of a device involves In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
With respect to claims 8, 9 and 19, the modified Terahara et al. discloses the sensor detects the presence of a human adjacent to the first region, wherein the first tag reader is configured to begin reading information from wireless tags in the first region when the sensor detects the presence of the human adjacent to the first region (Terahara: [0028], [0055]-[0061], Fig. 3).
	With respect to claims 10 and 11, the modified Terahara et al. addresses all the limitations of claim 1, and further discloses the registration unit is configured to accept customer payments for settling the sales transaction (Terahara: [0086]-[0090])), the first tag reader is configured to read a plurality of wireless tags at one time (Terahara: [0061], [0070], [0095]), the second region (6b) includes bagging hooks therein (Terahara: Figs. 1 and 14), the first antenna comprises a vertically oriented antenna portion (15 on back wall of workspace 11a) and a horizontally oriented antenna portion (15 on horizontal surface 10a) (Terahara: [0021], [0024], Figs. 1 and 14), and the second antenna comprises a vertically oriented antenna portion (16 on back wall of workspace 11b) (Terahara: [0021], [0025], Figs. 1 and 14). 
However, the modified Terahara et al. fails to expressly disclose the second antenna comprises a horizontally oriented antenna portion.
Nevertheless, Terahara et al. teaches the general concept of an antenna used at checkout to have both a vertically oriented antenna portion (15 on back wall of workspace 11a) and a horizontally oriented antenna portion (15 on horizontal surface 10a) (Terahara: [0021], [0024], Figs. 1 and 14).
It would have been obvious to one of ordinary skill in the art before the effective In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868.  The examiner can normally be reached on Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SUEZU ELLIS/Primary Examiner, Art Unit 2876